ORDER IMPOSING PUBLIC CENSURE AND ASSESSING COSTS
The Board of Professional Responsibility of the Wyoming State Bar on September 15, 1989, presented this Court its Report charging respondent, an attorney regularly admitted to the practice of law in the State of Wyoming, with professional misconduct. Respondent stipulated and consented to the imposition of a formal discipline of public censure. Pursuant to Rule VI of the Disciplinary Code, on September 26, 1989, this Court remanded the cause for completion of formal disciplinary proceedings, granting respondent leave to withdraw the stipulation and admissions and to answer and defend as appropriate.
Formal disciplinary proceedings were commenced, and, following negotiations between bar counsel and respondent, a Stipulation of Facts was entered and thence adopted by the Board of Professional Responsibility wherein respondent stipulated to the following acts:
“2. Respondent altered the date of execution on a document entitled RELEASE OF CUSTODIAL RIGHTS AND CONSENT TO GUARDIANSHIP and said altered document was filed with the district court.
“3. Respondent altered the date of execution on a document entitled ACCEPTANCE OF SERVICE and said altered document was filed with the district court.
“4. Respondent misrepresented the date of the execution of the ACCEPTANCE OF SERVICE in an AFFIDAVIT which accompanied a MOTION FOR JUDGMENT and said AFFIDAVIT with the misrepresentation was filed with the district court.
“5. Respondent misrepresented the date of the execution of the ACCEPTANCE OF SERVICE in a document entitled PRAECIPE FOR DEFAULT and ENTRY OF DEFAULT and said PRAECIPE FOR DEFAULT and ENTRY OF DEFAULT [were] filed with the district court.
“6. Respondent misrepresented the date of the execution of the RELEASE OF CUSTODIAL RIGHTS AND CONSENT TO GUARDIANSHIP in a document entitled APPLICATION FOR APPOINTMENT OF GUARDIAN and said APPLICATION FOR APPOINTMENT OF GUARDIAN was filed with the district court.
“7. In her capacity as notary public Respondent notarized the documents entitled RELEASE OF CUSTODIAL RIGHTS AND CONSENT TO GUARDIANSHIP and ACCEPTANCE OF SERVICE indicating that the referenced documents were signed in her presence on October 28, 1988 rather than October 18, 1988,”
all in violation of Rule 3.3(a)(1), (4) and 8.4(c) of the Rules of Professional Conduct *43for Attorneys at Law of the State of Wyoming:
“(a) A lawyer shall not knowingly:
“(1) make a false statement of material fact or law to a tribunal;
[[Image here]]
“(4) offer evidence that the lawyer knows to be false. If a lawyer has offered material evidence and comes to know of its falsity, the lawyer shall take reasonable remedial measures.” Rule 3.3(a), Rules of Professional Conduct for Attorneys at Law.
“It is professional misconduct for a lawyer to:
⅜ ⅜ ⅜* ⅜ ⅜ ⅜
“(c) engage in conduct involving dishonesty, fraud, deceit or misrepresentation.” Rule 8.4, Rules of Professional Conduct for Attorneys at Law.
The Court, having carefully considered the file and record submitted herein, hereby adopts as a part of this Order, and attaches hereto, the Report of the Board of Professional Responsibility, and finds that the public censure as recommended by the Board is appropriate. It is, therefore,
ORDERED that the Report of the Board of Professional Responsibility of the Wyoming State Bar be, and it is hereby, approved; and it is
FURTHER ORDERED that Nadine McLeod be, and she is hereby, publicly censured for professional misconduct in violation of Rules 3.3(a)(1), (4) and 8.4(c) of the Rules of Professional Conduct; and it is
FURTHER ORDERED that the costs of the Board of Professional Responsibility of the Wyoming State Bar incurred in connection with the investigation and disciplinary proceedings in this instance in the amount of $383.36 be, and they hereby are, assessed against the respondent, Nadine McLeod, to be paid to the Wyoming State Bar Board of Professional Responsibility pursuant to Rule XXIII of the Disciplinary Code for the Wyoming State Bar; and it is
FINALLY ORDERED that the clerk of the Court docket the Report and all supporting papers of the Board of Professional Responsibility of the Wyoming State Bar, as well as this order, as a matter coming regularly before this Court as a public record.